Citation Nr: 0026287	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION
 
The appellant served on active duty from May 1969 to April 
1971.  Service records reflect that the appellant had service 
in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for post-
traumatic stress disorder.  The record reflects that the 
appellant filed a notice of disagreement with this rating 
determination in January 1999.  A statement of the case was 
thereafter forwarded to the appellant in March 1999.  The 
appellant filed his substantive appeal later that month in 
March 1999 and, at that time, requested a personal hearing in 
this matter before a traveling Member of the Board.  In 
correspondence, received in August 1999, the appellant 
withdrew his request for a Travel Board hearing, and instead 
requested a hearing before the RO.  The record reflects that 
the appellant was afforded a RO hearing in this matter in 
November 1999.   


FINDING OF FACT

The record contains a current diagnosis of post-traumatic 
stress disorder as a result of reported in-service stressors.


CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has claimed entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The Board finds 
that this claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  A well grounded service connection 
claim for PTSD has been submitted when there is "[1] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

These requirements are satisfied in this case by outpatient 
clinical reports dated in July 1998 and April 1999, which 
document diagnoses of PTSD based upon the appellant's 
reported in-service stressors.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is to be presumed.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Under these circumstances, the claim 
for service connection for PTSD is well grounded.  See Cohen, 
10 Vet. App. at 137.     


ORDER

The appellant having presented a well grounded claim, the 
appeal is granted to this extent.


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to a well grounded claim (i.e., a claim 
which is not inherently implausible).  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  This duty 
includes obtaining all private and governmental records and, 
when indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the RO did not attempt to verify the 
stressors reported by the appellant in a statement received 
in December 1997.  As the appellant has presented a plausible 
claim for service connection for PTSD, this must be 
accomplished.

A preliminary review of the record indicates that the RO 
denied entitlement to pension benefits by a rating action 
dated August 26, 1999.  On September 20, 1999, the veteran's 
notice of disagreement with this decision was received at the 
RO.  The Court has been very clear in those circumstances 
that the Board must remand the case back to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following:

1.  The RO should request from the appellant 
a statement containing as much detail, as 
possible, regarding the following events: (1) 
The occasions during which his convoy was 
fired upon; (2) The occasion he was 
delivering a generator to Nontrang, and 
encountered mortar fire, and witnessed enemy 
and U.S. soldiers wounded or killed in 
action; (3) The occasion during which he 
traveled with a convoy out of Chuli and 
encountered Vietcong snipers, and witnessed 
the deaths of several Vietcong soldiers as a 
result of machine gun fire returned by one of 
the trucks traveling in the convoy and by the 
helicopter gun ship which became involved in 
this incident; (4)  The incident that 
occurred in the proximity of Nutrang, in 
which the appellant witnessed the bodies of 
several U.S. soldiers, some of which were 
decapitated or severely mutilated; and (5) 
The occasion during which his houch was 
narrowly missed by incoming mortar and 
rockets, which struck a neighboring houch 
killing approximately 20 service members.  
With respect to each reported traumatic 
event, the appellant should be asked to 
provide specific information, to include the 
dates on which each traumatic event occurred, 
the location, the units involved, the number 
and names of any casualties, and any other 
identifying information concerning any other 
individuals involved in the events, including 
their names, ranks, unit assignment, or any 
other identifying detail.  The appellant 
should be informed that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that he 
must be as specific as possible because 
without such details, an adequate search for 
verifying information cannot be conducted. 

2.  The RO should forward the appellant's 
statement and hearing testimony of alleged 
service stressors (along with copies of his 
service personnel records and any other 
relevant evidence to the U.S. Armed Services 
Center for Research (USASCRUR), and request 
that that organization investigate and 
attempt to verify the alleged stressors.

3.  If any of the appellant's alleged 
stressors are verified by USASCRUR, the 
appellant should be examined by a VA 
psychiatrist to determine whether the 
appellant has post-traumatic stress disorder.  
All necessary special studies or tests 
including psychological testing and 
evaluation are to be accomplished.  If a 
diagnosis of post-traumatic stress disorder 
is appropriate, the examiner should specify 
the credible "stressors" that caused the 
disorder and the evidence upon which he/she 
relied to establish the existence of the 
stressor.  The report of examination should 
include a complete rationale for all opinions 
expressed.  The entire claims folder should 
be made available to and reviewed by the 
examiner.

4.  When this action is completed, the claim 
should be reviewed by the RO.  Should the 
decision remain adverse, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period to respond.

5.  The RO should issue a statement of the 
case concerning the issue of entitlement to 
pension benefits.  He should then be given 
the appropriate time to perfect his appeal 
with the submission of a substantive appeal.  
If, and only if, he files his substantive 
appeal in a timely manner, then that issue 
should also be certified to the Board for 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 


- 6 -


